Case: 14-11660    Date Filed: 12/11/2014     Page: 1 of 5


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-11660
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 0:14-cv-60791-RSR



TERESA TAYLOR,

                                                         Plaintiff-Appellant,

                                   versus

JEANETTE RANDOLPH,
11129,
LATONYA PHILIPS,
12523,
JUDGE M. KAPLAN,
JUDGE R. FEREN,

                                                    Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                          (December 11, 2014)
               Case: 14-11660     Date Filed: 12/11/2014     Page: 2 of 5


Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Teresa Taylor, a pro se litigant, appeals from the district court’s sua sponte

orders dismissing her 42 U.S.C. ' 1983 complaint raising claims against Judge M.

Kaplan, Judge R. Feren, Jeanette Randolph, and Latonya Philips. Dismissals were

for lack of subject-matter jurisdiction or for failure to state a claim.

      This case touches on family law, and domestic violence, and state court

orders. Taylor claims that she and her child’s fundamental rights were violated

based on child-custody proceedings and child well-being decisions made by Judge

Feren and Judge Kaplan and by Broward Sheriff’s Office and Child Protective

Service employees, Jeanette Randolph and Latonya Philips. On appeal, Taylor

argues that the Supremacy Clause of the United States Constitution should apply

and that the district court erred by dismissing her claims against the judges. Taylor

also argues that the district court erred in dismissing her 42 U.S.C. ' 1983

complaint against Randolph and Philips for failure to state a claim. The dismissals

were made by means of a written opinion, setting out reasons and authorities. We

see no reversible error.




                                            2
               Case: 14-11660      Date Filed: 12/11/2014     Page: 3 of 5


       We review a dismissal for lack of subject-matter jurisdiction de novo.

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). We also review a

dismissal for failure to state a claim de novo. Timpson v. Sampson, 518 F.3d 870,

872 (11th Cir. 2008).

       The Rooker-Feldman doctrine * provides that federal courts, other than the

United States Supreme Court, lack subject-matter jurisdiction to review final

judgments of state courts. Liedel v. Juvenile Court of Madison Cnty., 891 F.2d

1542, 1545 (11th Cir. 1990). Furthermore, federal courts “may not decide federal

issues that are ‘inextricably intertwined’ with a state court’s judgment.” Id.

       We have applied Rooker-Feldman specifically to bar district courts from

reviewing judgments in child-custody proceedings. See Goodman v. Sipos, 259

F.3d 1327, 1332-33 (11th Cir. 2001) (noting that Rooker-Feldman clearly applied

where injunction of state child-custody actions was sought and also where damages

were sought for matters intertwined with state court custody actions). We have

also determined those officers and other government personnel acting pursuant to,

or in concert with, child-custody or child well-being proceedings fall within the

Rooker-Feldman doctrine because their acts are inextricably intertwined with state

court judgments. See id., 259 F.3d at 1334.


*
 Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 150, 68 L.Ed. 362 (1923), and
D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476-82, 103 S.Ct. 1303, 1311-15, 75 L.Ed.2d
206 (1983).
                                             3
               Case: 14-11660     Date Filed: 12/11/2014    Page: 4 of 5


      We affirm the district court’s dismissal of Taylor’s claims for lack of

subject-matter jurisdiction. Taylor essentially argues that Judges Feren and Kaplan

acted improperly when making rulings about child-custody and child-protection

orders. She further argues that Philips’s and Randolph’s visits to her home to

check on her child’s well-being were improper. The district court correctly

concluded that it lacked subject-matter jurisdiction over the protection orders

because a ruling would constitute direct interference with final state-court

judgments. If Philips’s and Randolph’s visits were made pursuant to court order,

the district court correctly concluded that it lacked subject-matter jurisdiction over

the visits: any ruling would constitute interference with the state-court custody and

well-being determinations. If Randolph and Philips acted independently of the

state-court custody proceedings, the district court correctly dismissed Taylor’s

complaint for failure to state a claim against defendants Randolph and Philips.

      We will dismiss a case for failure to state a claim if the complaint on its face

fails to put forth sufficient factual matter and legal basis for the court to draw a

reasonable inference that the defendant is liable. Wooten v. Quicken Loans, Inc.,

626 F.3d 1187, 1196 (11th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)). Bare factual allegations that

a defendant has acted in a harmful manner or formulaic recitation of legal elements

are not enough. Iqbal, 556 U.S. at 678-79, 129 S.Ct. at 1949-50. We construe pro


                                           4
               Case: 14-11660     Date Filed: 12/11/2014    Page: 5 of 5


se pleadings liberally, but we will not act as counsel for any party. GJR Invs. v.

Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled on other

grounds by Iqbal, 556 U.S. 662, 129 S.Ct. 1937. “Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line

between possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at

678, 129 S.Ct. at 1949 (quotations omitted).

      We affirm the dismissal of the complaint against Randolph and Philips for

failure to state a claim. The complaint was a narrative about Randolph’s and

Philips’s acts that provided no indication Taylor was entitled to relief. Taylor’s

later filings assert the same facts accompanied by a long listing of constitutional

amendments. Although we construe liberally pro se complaints, we cannot

conclude that a claim exists from this bare list of facts or laws.

      AFFIRMED.




                                           5